           Case 7:19-cv-03380-NSR Document 1 Filed 04/16/19 Page 1 of 14




UNITED STATES DISTRICT COTIRT
SOTITHERN DISTRICT OF NEW YORK

                                                     \
                                                         CASE NO.:
NECHUME MENDELOVITS, individually and
on behalf of all others similarly situated,
                                                                         CLASS ACTION
                                    Plaintiff.
                                                            C()}IPLAINT FoR VIOLATIONS OF
                 ]'s
                                                              THE FAIR DEI]T COLLECTION
                                                                        PRACTICES ACT
LVNV FLTNDING, LLC, RESURGENT
CAPITAL SERVICES, L.P., DYNAMIC                                  DEMAND FOR JURY TRIAL
RECOVERY SOLUTIONS, LLC, and JOHN
AND JANE DOES 1.50,
                                                     \
                                    Defendants.


                               I.        PRI,LIMINARY STATEMENT

          1.     Piaintiff, Nechume Mendelovits ('MENDELOVITS"), individually and on behalf

ofall   others similarly situated, brings this action for the illegal practices of Defendants,   L\rNV

FUNDING, LLC C'L\TNV"), RESURGENT CAPITAL SERVICES, L.P. ("RESL'RGENT'),

and   DYNAMIC RECOVERY SOLUTIONS, LLC ('DYNAMIC"), and JOHN AND JANE

DOES 1-50 C'DOES") (collectively, "Defendants") who, inter alia, used false, deceptive, and

misleading practices, and other illegal practices, in connection with their attempts to collect an

alleged debt from Plaintiff and other similarly situated customers.

         2.      Plaintiffalleges that Defendants' collection practices violate the Fair Debt

Collection Practices Act, 15 U.S.C. $1692, et seq. (*FDCPA').

         3.      Such collection practices include, inter alia, sending consumers written

communications in an attempt to collect debts, which falsely state the consumers' alleged

defaulted and charged-off debts are continuing to accrue daily interest, late charges, and other

charges.
          Case 7:19-cv-03380-NSR Document 1 Filed 04/16/19 Page 2 of 14




       4.      The FDCPA regulates the behavior ofcollection agencies attempting to collect a

debt on behalf of another. Congtess, finding evidence of the use of abusive, deceptive, and

unfair debt collection practices by many debt collectors, determined that abusive debt collection

practices contribute to a number ofpersonal bankruptcies, marital instability, loss ofjobs, and

invasions ofindividual privacy. Congress enacted the FDCPA to eliminate abusive debt

collection practices by debt collectors, to ensure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged, and to promote uniform

State action to protect consumers against debt collection abuses. 15 U.S.C. $ 1692(a) - (e).

       5.      The FDCPA is a strict liability statute, which provides for actual or statutory

damages upon the showing ofone violation. The Second Circuit has held that whether a debt

collector's conduct violates the FDCPA should bejudged from the standpoint ofthe "least

sophisticated consumer." Clomon v. Jackson,988 F.2d 1314 (2d Cir. 1993).

       6.      To prohibit deceptive practices, the FDCPA, at l5 U.S.C. $ 1692e, outlaws the

use offalse, deceptive, and misleading collection letters and names a non-exhaustive list          of

certain per se violations of false and deceptive collection conduct.   1   5   U.S.C. $ 1692e( 1)-( l6).

Among theseper se violations are: false representations conceming the character, amount, or

legal status ofany debt, 15 U.S.C. $1692e(2)(A); the threat to take any action that cannot legally

be taken or that is not intended to be taken, 15 U.S.C.   $ 1692e(5); and the use ofany false

representation or deceptive means to collect or attempt to collect any debt or to obtain

information conceming a consumer, 15 U.S.C. $ 1692e(10).

       7.      The FDCPA at l5 U.S.C. $ 16921 outlaws the use of unfair or unconscionable

means to collect or attempt to collect any debt and names a non-exhaustive list of certain per se

violations of unconscionable and unfair collection conduct. 15 U.S.C. $$ 1692f(l)-(8).
           Case 7:19-cv-03380-NSR Document 1 Filed 04/16/19 Page 3 of 14




        8.     The FDCPA at     l5 U.S.C. $16929 mandates that a debt collector, in its initial

communications with a consumer in cormection with the collection of any debt, send the

consumer a written notice containing a non-exhaustive list of certain disclosures. Among these

per se violations are: failing to state the amount of the debt, 15 U.S.C. 1692g(a)(1).

        9.     The Plaintiff, individually and on behalfofall others similarly situated, seeks

statutory damages, attomey fees, costs, and all other relief, equitable or legal in nature, as

deemed appropriate by this Court, pusuant to the FDCPA and all other common law or statutory

regimes.


                                         II.     PARTIES

        10.    MENDELOVITS is        a natural person.


        11.    At all times relevant to this lawsuit, MENDELOVITS was         a   citizen of, and

resided in, the City of Airmont, County of Rockland, New York.

        12.    D\'IJAMIC    is a for-profit timited   liability company formed under the laws of the

State of South Carolina.

        13.     MENDELOVITS is informed and believes, and on that basis alleges, that

DYNAMIC maintains its principal place of business at 135 Interstate Boulevard, City of

Greenville, County of Greenville, South Carolina.

        14.    DYNAMIC's registered agent for service in New York is National Registered

Agents, Inc., 875 Avenue ofthe Americas, Suite 501, New York, NY 10001.

        15.    RESURGENT is a for-profit limited partnership formed under the laws of the

state of Delaware.

        16.    MENDELOVITS is informed and believes, and on that basis alleges that

RESURGENT maintains its principal place of business at 55 Beattie Place, Suite 110, City of
          Case 7:19-cv-03380-NSR Document 1 Filed 04/16/19 Page 4 of 14




Greenville, County of Greenville, South Carolina, 29601.

       17.     RESURGENT's registered agent for service in New York is Corporation Service

Company, 80 State Street, Albany, NY 12207 -2541.

       18.     LVNV is a for-profit limited liability company formed under the laws of the State

of Delaware.

       19.     MENDELOVITS is informed and believes, and on that basis alleges, that LVNV

maintains offices at 6801 South Cimarron Road, Suite 4241, City of Las Vegas, County of Clark,

Nevada, 891 13.

       20.     L\NV's   registered agent for service in New York is Corporation Service

Company, 80 State Sheet, Albany,   Ny   12207-2541.

       21.     Defendants DOES are sued under fictitious names because their true names and

capacities are yet unknown to Plaintiff. Plaintiffwill amend this Complaint by inserting the true

names and capacities ofthese DOES once they are ascertained.

       22.     Plaintiffis informed and believes, and on that basis alleges, that Defendants,

DOES, are natural persons and/or business entities all of whom reside or are located within the

United States who are personally created, instituted, and, with knowledge that such practices

were contrary to law, acted consistent with and oversaw the violate policies and procedures used

by the employees of LVNV, RESURGENT, and US DYNAMIC that are the subject of this

Complaint. Those Defendants personally control the illegal acts, policies, and practices utilized

by L\AIV, RESURGENT, and DYNAMIC and, therefore, are personally liable for all of the

wrongdoing alleged in this Complaint.
             Case 7:19-cv-03380-NSR Document 1 Filed 04/16/19 Page 5 of 14




                                III.   JURISDICTION & VENUE

        23.      Jurisdiction of this Court arises under 15 U.S.C. $1692k(d) and 28 U.S.C. $$

1331 and 1337.

        24.      Venue is appropriate in this federal district pursuant to 28 U.S.C. $1391(b)

because a substantial part of the events giving rise to   Plaintiffs' claims occurred within this

federal judicial district, and because the Defendants are each subject to personal jurisdiction     in

the State of New York at the time this action is commenced.


                         IV.     FACTSCONCERNINGDEFENDANTS

        25.      As L\rl.{V acknowledges on its website, www.lr.nvfundine.com. it purchases

defaulted consumer debts from third parties:

                  LVNV Funding LLC, ("LVNV") purchases portfolios of both
                  domestic (tl.S.) and intemational consumer debt owned by
                  credit grantors including banks and finance companies, and by
                  other debt buyers.

        26.      After purchasing defaulted consumer debt from third parties, LVNV undertakes to

liquidate the debt both directly and indirectly.

        27   .   LVNV directly liquidates defaulted consumer debts by filing lawsuits to collect

them.

        28.      On information and belief, LVNV has been the plaintiff in more than 1,000

lawsuits in state courts around the United States in the twelve months priol to the filing of this

lawsuit.

           29.   As L\DtrV further acknowledges on its website, www-lvnvfundin               it collects

debts indirectly through the services ofRESURGENT and other debt collectors such as

DYNAMIC:
               Case 7:19-cv-03380-NSR Document 1 Filed 04/16/19 Page 6 of 14




                     The management of purchased assets is outsourced to
                     Resurgent Capital Services LP (Resurgent), a third-party
                     specializing in the management of these types of consrlner
                     assets. Resurgent is a manager and servicer of domestic and
                     intemational consumer debt portfolios for credit grantors and
                     debt buyers, including L\NV, and performs these services on
                     their behalf. Resurgent, a licensed debt collector, may perform
                     these activities directly, or in most cases, will outsource the
                     recovery activities to other, independent, specialized, licensed
                     collection agencies.

          30.      RESURGENT regularly engages in the collection of defaulted consumer debts.

          31.      RESURGENT regularly engages in the collection of defaulted consumer debts

owed to others.

          32.      In attempting to collect debts, RESURGENT uses the mails, telephone, the

Internet, and other instruments of interstate commerce.

          33.      RESURGENT is a business the principal purpose of which is the collection   of

defaulted consumer debts.

          34.      All actions taken in the name of LVNV   are taken by RESURGENT pursuant to a

written agreement and power of attomey that LVNV has executed in favor of RESURGENT.

          35.      RESURGENT and L\,NV are under common owemship and management.

          36.      RESURGENT and L\A[V are part of the Sherman Financial Group.

          37   .   On information and belief, RESURGENT directed the collection activity directed

at MENDELOVITS.

          38.      RESURGENT, acting at the direction of    LWV,    retained DYNAMIC to collect a

defaulted debt owned by LMTJV from MENDELOVITS.

          39.      DYNAMIC regularly engages in the collection of defaulted consumer debts.

          40.      DYNAMIC regularly collects or attempts to collect debts alleged to be owed

others.
         Case 7:19-cv-03380-NSR Document 1 Filed 04/16/19 Page 7 of 14




        41.    In attempting to collect debts, DYNAMIC uses the mails, telephone, the intemet,

and other instruments of interstate co[rmerce.

       42.     D\'}IAMIC    is a business the principal purpose of which is the collection     of

defaulted consumer debts.

        43.    DYNAMIC regularly engages in the collection of defaulted consumer debts

owned by   L\NV.

                         V.       FACTSRELATINGTOPLAINTIFT

        44.    DYNAMIC mailed, or caused to be mailed,       a letter to   MENDELOVITS dated

February 5,2019 (the "Letter").

       45.     A true and correct copy ofthe Letter is attached   as   Exhibit A, except the

undersigned counsel has partially redacted it.

        46.    The Letter alleged MENDELOVITS had incurred and defaulted on a financial

obligation (the "Debt") originally owed to Washington Mutual Bank, NA         ('WAMU)      and

presently owed to LVNV.

       47.     Upon information and belief, the Debt concemed a credit card account.

       48.     The alleged Debt arose out ofone or more transactions in which the money,

property, insurance, or services that were the subject ofthe transactions were primarily for

personal, family, or household purposes.

       49.     The Letter was DYNAMIC's first written communication to MENDELOVITS

attempting to collect the Debt.

       50.     On information and beliei sometime prior to February 5,2019, the creditor of the

debt either directly or through intermediate transactions assigned, placed, or transferred the debt

to DYNAMIC for collection.
         Case 7:19-cv-03380-NSR Document 1 Filed 04/16/19 Page 8 of 14




        51.    On inlormation and   beliel the Letter was created by merging information specific

to a debt and consumer with a template to cteate what is commonly called a "form letter."

        52.    Consequently, on information and beliei DYNAMIC caused the same form

collection letter to be mailed to others who, like MENDELOVITS, reside in New York.

   A.       The Misrepresentation of the Static Natare of the Debt

        53.    The Letter stated the date oflast payment on the account was August 17, 2009.

        54.    The statute of limitations on lawsuits to collect the Debt expired sometime in

2016.

        55.    The Letter stated in relevant part:

               Currenl Balance:                                          $13,138.87
               Charge-off Balance:                                       $10,906.72
               Interest Accrued since Charge-offt                        $2,232.15
               Non-interest charges accrued since charge-off:            s0.00
               Non-interest fees accrued since charge-off:               s0.00



        56.    LVi.lV does not intend to add and,    as a matter   ofpractice, does not add interest or

other charges to the balances of its charged-off credit card accounts.

        57.    LVNV does not prepare and send monthly periodic billing statements on charged-

off credit card accounts.

        58.    Once the Debt was sold to   LVIW, its    balance remained static and unchanging.

        59.    Once the Debt was sold to   LVNV, LVNV did not add interest or other charges to

the account.

        60.    The Letter falsely implied to the unsophisticated consumer that interest and other

charges could accrue on the charged-off Debt.
           Case 7:19-cv-03380-NSR Document 1 Filed 04/16/19 Page 9 of 14




          61.   Such false implication arises from the totality   ofthe Letter including, but not

limited to: (A) itemizing post-charge-off interest and other charges; and, (B) describing the

amount owed as the "Current Balance."

          62.   The Letter is materially false, deceptive, and misleading to the least sophisticated

consumer a rational person with limited financial resources would, based on the Letter, choose to

pay the Debt over an otherwise identical debt which accurately implied the balance remained

static.

          63.   DYNAMIC's      use of a form letter like the   Letter-which falsely implies the Debt

could increase----competitively disadvantages debt collectors who collect static debts without

obscuring the fact those debts' balances are static.

          64.   The Letter does not clearly and unambiguously state the amount ofthe Debt.

          65.   The Letter deprived MENDELOVITS of truthful, non-misleading, information in

connection with DYNAMIC'S attempt to collect a debt.

    B.      The Misrepresentation of the Duty to Renew Offer

          66.   The Letter stated in part:

                 Our office will allow you to resolve your account for
                 $5,255.55. Your payment is due on March 22,2019. We are
                 not obligated to renew this offer. Upon receipt and clearance
                 of this payment, this account will be considered satisfied and
                 closed. A satisfaction letter will be issued or:

                 Our office will allow you to resolve your account for $5,912.49
                 in 2 payments of $2,956.25 and $2,956.24. Your first payment
                 is due on March22,2019. We are not obligated to renew this
                 offer. To comply with this offer, payments should be no more
                 than 30 days apart. Upon receipt and clearance of these two
                 payments, this account will be considered satisfied and closed.
                 A satisfaction letter will be issued or:

                 Our office will allow you to resolve your account for $6,569.44
                 in 4 payments of $1,642.36. Your first payment is due on
           Case 7:19-cv-03380-NSR Document 1 Filed 04/16/19 Page 10 of 14




                  March 22,2019. We are not obligated to renew this offer. To
                  comply with this offer, payments should be no more than 30
                  days paart. Upon receipt and clearance ofthese four payments,
                  this account will be considered satisfied and closed.

        67.     DYNAMIC's false statements that it is "not obligated to renew this offer"        are

materially false, deceptive, and misleading because it is a/ways obligated by LVIIIV to renew the

settlement offers stated in the Letter.

        68.     DYNAMIC's false statements that it is "not obligated to renew this offer"        are


materially false, deceptive, and misleading because it influences the unsophisticated consumer's

decision to promptly pay the debt, instead of first disputing it, because a delayed payment would

result in potentially losing the ability to accept the settlement offers at a later date.

                                    VI.   CLASSALLEGATIONS

        69.     DYNAMIC's conduct toward MENDELOVITS is consistent with its policies and

practices when attempting to collect debts from consumers generally. Consequently, this action

is brought by MENDELOVITS individually and on behalf of all other persons similarly situated

pursuant to Rule 23     ofthe Federal Rules of Civil Procedure.

        70.     MENDELOVITS seeks to certify          a class pursuant   to Fed. R. Civ. P. 23(a) and

23(bX3).

        71.     Class   Definition The    Class consists of:   Al[ natural persons to whom DYNAMIC

mailed a written communication in the form of Exhibit A to an address in the State of New York

on a charged-off credit card account owned by       LVNV during the Class Period which begins on

April 16,2019   and ends on May 7,2019.

        72.     The identities ofthe Class members are readily ascertainable from the business

records of Defendants and those entities on whose behalf Defendants attempt to collect debts.
         Case 7:19-cv-03380-NSR Document 1 Filed 04/16/19 Page 11 of 14




        73.     Class Claims. The Class claims include all claims each Class member may have

for a violation of the FDCPA arising from DYNAMIC having mailed a written communication

to such Class member in the form of Exhibil,4 on behalf of Resurgent and LVNV to collect a

charged-off credit card debt.

        74.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions ofRule 23 ofthe Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation.

       75.      Numerosity. On information and belief, the Class is so numerous that joinder of

all members would be impractical and includes at least 40 members.

       76.      Common Questions Predominate. Common questions of law and fact exist as to

all members ofthe Class and those questions predominate over any questions or issues involving

only individual class members because such questions and issues concem the same conduct by

Delendants with respect to each Class member.

       77   .   Typicality. MENDELOVITS' claims are typical of the Class members because

those claims arise from a common course ofconduct engaged in by Defendants.

       78.      Adequacy. MENDELOVITS will fairly and adequately protect the interests of the

Class members because she has no interests that are adverse to the interests of the Class members.

Moreover, MENDELOVITS is committed to vigorously litigating this matter and retained

counsel experienced in handling consumer lawsuits, complex legal issues, and class actions.

Neither MENDELOVITS nor her counsel have any interests which might cause them not to

vigorously pursue the instant class action lawsuit.

       79.      Certification ofa class under Rule 23(bX3) ofthe Federal Rules ofCivil

Procedure is appropriate in that the questions oflaw and fact common to the class members
           Case 7:19-cv-03380-NSR Document 1 Filed 04/16/19 Page 12 of 14




predominate over any questions affecting individual Class members, and a class action is

superior to other available methods for the fair and efhcient adjudication ofthe controversy.

          80.    Based on discovery and further investigation (including, but not limited to,

disclosure by Defendants of class size and net worth), MENDELOVITS may. in addition to

moving for class certification using modified Class definitions, Class claims, or Class periods,

seek class certification only as to particular issues as permitted under Fed. R.      Civ. P. 23(c)($.

VII.      CAI]SE, OF ACTION AGAINST ALL DEFENDANTS FOR VIOLATION OF THE
                         FAIR DEBT COLLECTION PRACTICES ACT

          81.    The factual allegations in the preceding paragraphs are realleged and incorporated

by reference.

          82.    DYNAMIC is a "debt collector"         as defined   by 15 U.S.C. $ 1692a(6).

          83.    RESURGENT is a "debt collector" as defined by 15 U.S.C. $ 1692a(6).

          84..   LVNV is a "debt collector"       as defined   by l5 U.S.C. $ 1692a(6).

          85.    JOHN AND JANE DOES l-50 are each a "debt collector" as defined by l5 U.S.C.

$   16e2a(6).

          86.    The Debt is a "debt" as defined by 15 U.S.C. $1692a(5).

          87.    MENDELOVITS is          a   "consumer" as defined by 15 U.S.C. $ 1692a(3).

          88.    Exhibit A is   a   "communication" as defined by 15 U.S.C. $ 1692a(2).

          89.    The use and mailing of Exhibit      A by Defendants in    an attempt to collect the Debt

violated the FDCPA in one or more following ways:

                 (a) Using a false, deceptive, or misleading representation or means in violation of

                     l5 U.S.C. $ 1692e, including, but not limited to, violations of gg 1692e(2),

                    e(5), and 1692e(10);

                 (b) Using unfair or unconscionable means in violation of l5 U.S.C. $ 1692f
        Case 7:19-cv-03380-NSR Document 1 Filed 04/16/19 Page 13 of 14




              (c)    Failing to provide a written notice containing the information required

                     under l5 U.S.C. $ 1692g(a) either with the initial communication or

                     within five days after the initial communication.

                              VIII. PRAYER       FOR RELIEF

       90.    WHEREFORE, Plaintiff, NECHUME MENDELOVITS, individually and on

behalf of all others similarly situated, demands judgment against Defendants, DYNAMIC,

RF.SURGENT and L\rNV, jointly and severally, as follou's:

              (a)    An Order certifring this action   as a class action pursuant to   Rule

                     23(c)(1)(a) ofthe Federal Rules of Civil Procedure including, but not

                     limited to, defining the Class and the Class claims, issues, or defenses, and

                     appointing the undersigned counsel as class counsel pursuant to Rule

                     23(g;

              (b)    An award of statutory damages for MENDELOVITS and the Class

                     pursuantto l5 U.S.C. $ 1692k(aX2);

              (c)    An award to MENDELOVITS for services on behalf of the Class              as


                     determined in the discretion of the Court;

              (d)    Attomey's fees, litigation expenses, and costs pursuant to 15 U.S.C.

                     $ 16e2k(a)(3);

              (e)    An award of actual damages to Plaintiffand the Class to the extent the

                     recovery of reasonable attomeys' fees and costs cause a negative tax

                     consequence to Plaintiffand/or the Class; and

              (0     For such other and further reliefas may bejust and proper.
         Case 7:19-cv-03380-NSR Document 1 Filed 04/16/19 Page 14 of 14




                                  Ix.     JURYDEMAND

     91      Trial by jury is demanded on all issues so triable

DATED:       Uniondale, New York
             April   16,2019                           l
                                                 -                  .1
                                              .-,^1...>*
                                             Abraham Kleinman ( AK-6300)
                                             KLE]NMAN LLC
                                             626 RXR Plaza
                                             Uniondale, NY I 1 556-0626
                                             Telephone: (516) 522-2621
                                             Facsimile: (888) 522-1692
                                             E-Mail : akleinman@kleinmanllc.com

                                             Attorney for Plaintiff, NECHUME
                                             MENDELOVITS
